Title: To George Washington from Colonel Goose Van Schaick, 16 January 1780
From: Van Schaick, Goose
To: Washington, George


          
            Sr
            Albany January 16th 1780
          
          I have Yesterday Received a Letter from Thomas Chittenden who Calls himself Governor of the State of Vermount Requesting Provisions &c. for Men Ordered into service By him an Authority which I am not at Liberty to Acknowledge Have therefore Inclosed a Coppy of Mr Chittendens Letter and my Answer to him, and Beg that I may be Honoured with Your Exellencyes Directions In this Case. I am Most Respectfully, Your Exellencyes Most Obdt servant
          
            G. V. Schaick
          
        